From Granville.
In this case each party had summoned the same person as a witness, who moved the court to prove his attendance against each; and two questions were referred to this Court: first, whether the plaintiffs were entitled to judgment against defendants *Page 149 
for costs upon the scire facias up to the time of the surrender; and, secondly, whether the witness summoned by each party was entitled to compensation from each.
The surrender of the principal, being an effectual discharge of the bail, subjects the plaintiffs in the action to the costs. For the act of Assembly provides that the party cast shall pay the costs. Had the surrender           (189) been put in issue and found for the defendant, this must have been the consequence, and the same effect must follow if the plaintiff, knowing that the surrender can be established, surceased his scire facias.
A witness summoned for both parties is entitled to compensation from both; his delinquency would expose him to forfeitures at the instance of both; it is but just that his punctuality should benefit him.